DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites the limitation "the pivot axis of the axle" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by King et al. (US 7992662 B2) (hereinafter “King”). Regarding Claim 1, King teaches each of the four elements of the claim, hereinafter (1a), (1b), (1c), and (1d) respectively. King teaches
(1a), a vehicle (King Paragraph 74: “Described herein is a hybrid vehicle…”).
(1b), a frame (King Fig. 4, below; King Paragraph 25: “…vehicle 10 includes a pair of frame rails 110 and 112 that are generally regarded as part of the vehicle chassis to which various components are mounted to form the vehicle…”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

King
	(1c), a support apparatus coupled to the frame (King Fig. 4, above; King Paragraph 25: “Vehicle 10 includes a first frame rail 110 and a second frame rail 112 that are utilized to provide structural support for sub-frame assembly 100 and thus electrical device 32.” and “…sub-frame assembly 100 is coupled to frame rails 110 and 112 which provide structural support for electrical device 32.”).
	(1d), that the support apparatus is configured to support a load and permit the load to translate along at least one axis (King Paragraph 60: “During operation, compliant portions and longitudinal bearings of sub-frame assembly 500 allow for…limited longitudinal movement during all modes of operation, for example, during vehicle acceleration and deceleration.”).
	Regarding Claim 2, King teaches that the support apparatus is configured to permit the load to translate along an x-axis, a y-axis, and a z-axis (King Figs. 5 and 8, below; King Paragraph 59: “To facilitate limited movement of electrical device 32 in a longitudinal direction, i.e. moving in the direction of front to back of vehicle 10, a pair of slide mount assemblies are coupled to first portion of restraints 540…In the exemplary embodiment, the conventional slip-joint within the drive shaft assembly may be simplified and/or removed.”; Paragraph 60: “During operation, compliant portions and longitudinal bearings of sub-frame assembly 500 allow for…limited longitudinal movement during all modes of operation, for example, during vehicle acceleration and deceleration.”; “Restraint 540 may move laterally during operation”; King Paragraph 36: “…sub-frame assembly 200 may also include a first shock absorbing member 260 that is positioned between a lower surface of electrical device 32 and support plate 230, and a second shock absorbing member 262 that is positioned between an upper surface of electrical device 32 and a top motor restraint 264. In the exemplary embodiment, each of first and second shock absorbing members 260 and 262 are fabricated from a compliant material, such as rubber, to facilitate reducing shock related stresses to electrical device 32 that may occur when vehicle 10 hits a pothole…”; Paragraph 35: “…motor mounts 250 substantially absorb any up or down movement of electrical device 32 that may occur when vehicle 10 experiences rapid movement, for example when vehicle 10 hits a pothole.”).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

King

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

King
	Regarding Claim 3, King teaches that the support apparatus includes at least one pivot axis (King Fig. 4, above). 
	Regarding Claim 5, King teaches that the support apparatus includes a positioning member coupled to at least one connecting member at an end pivot to permit the load to translate along at least one of the x-axis, y-axis and the z-axis (King Fig. 4, above, and Fig. 3, below; King Paragraph 24: “The motor bearing(s) with associated compliant motor mounting to sub-frame function as a "carrier" bearing in the conventional vehicle...”; Paragraph 27: “…each motor mount 120 and 122 is fabricated from a combination of flexible or compliant material in a shape of concentric circles along with a metal bracket to provide both mechanical support for the electrical device 32 and to ensure that electrical device 32 remains aligned with the universal joints 44 and 46 and other associated drive shaft components.”; “The first subassembly is a "U" shaped metal bracket that partially encircles a compliant ring concentrically mounted with the center line of the rotor shaft at each end of the motor frame. The "U" shaped metal support is coupled to cross-member of the sub-frame and generally supports the mass of the electric motor 32. The compliant ring 134 may be fabricated from a rubber or other synthetic type of material.”).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

King
	Regarding Claim 6, King teaches that the support apparatus includes at least one connecting member disposed between a positioning member and the load to permit the load to translate along at least one of the x-axis, the y-axis, and the z-axis (King Figs. 4 and 3, above; King Paragraph 24: “The motor bearing(s) with associated compliant motor mounting to sub-frame function as a "carrier" bearing in the conventional vehicle...”; Paragraph 27: “…each motor mount 120 and 122 is fabricated from a combination of flexible or compliant material in a shape of concentric circles along with a metal bracket to provide both mechanical support for the electrical device 32 and to ensure that electrical device 32 remains aligned with the universal joints 44 and 46 and other associated drive shaft components.”; “The first subassembly is a "U" shaped metal bracket that partially encircles a compliant ring concentrically mounted with the center line of the rotor shaft at each end of the motor frame. The "U" shaped metal support is coupled to cross-member of the sub-frame and generally supports the mass of the electric motor 32. The compliant ring 134 may be fabricated from a rubber or other synthetic type of material.”).
	Regarding Claim 7, King teaches that the support apparatus includes at least one pivotally coupled joint to permit the load to translate along at least one of the x-axis, the y-axis, and the z-axis (King Figs. 4 and 3, above; King Paragraph 24: “The motor bearing(s) with associated compliant motor mounting to sub-frame function as a "carrier" bearing in the conventional vehicle...”; Paragraph 27: “…each motor mount 120 and 122 is fabricated from a combination of flexible or compliant material in a shape of concentric circles along with a metal bracket to provide both mechanical support for the electrical device 32 and to ensure that electrical device 32 remains aligned with the universal joints 44 and 46 and other associated drive shaft components.”; “The first subassembly is a "U" shaped metal bracket that partially encircles a compliant ring concentrically mounted with the center line of the rotor shaft at each end of the motor frame. The "U" shaped metal support is coupled to cross-member of the sub-frame and generally supports the mass of the electric motor 32. The compliant ring 134 may be fabricated from a rubber or other synthetic type of material.”).
Claims 8-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ito (US 20210078397 A1). Regarding Claim 8, Ito teaches all four elements of the claim, hereinafter (8a), (8b), (8c), and (8d) respectively. Ito teaches
(8a), a vehicle comprising a frame (Ito Fig. 1, below; Ito Paragraph 0032: “The lower part structure of the electric vehicle is explained. A member 1 in FIG. 1 is a frame configuring a chassis. The frame 1 is configured in a ladder shape from a pair of side rails 3 extending in the vehicle front-rear direction and a plurality of cross members (not shown in the figure) provided between the pair of side rails 3.”).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Ito Fig. 1
	(8b), an axle coupled to the frame (Ito Fig. 1, above; Ito Paragraph 0004: “As an axle structure adaptable to such various vehicle classes, there is a rigid axle structure including an axle housing that houses an axle.”).
	(8c), a support apparatus coupled to the frame (Ito Fig. 1, above).
	(8d), that the support apparatus is configured to support a load coupled to the axle (Ito Fig. 1, above).
	Regarding Claim 9, Ito teaches that the axle has a pivot axis offset from a rotational axis thereof (Ito Fig. 1, above).
	Regarding Claim 10, Ito teaches that the load is offset from the rotational axis of the axle (Ito Fig. 1, above).
	Regarding Claim 11, Ito teaches that the support apparatus has at least one pivot axis in horizontal alignment with the pivot axis of the axle (Ito Fig. 1, above).
	Regarding Claim 12, Ito teaches that the support apparatus has at least one pivot axis in common with at least one of the pivot axis of the axle and a pivot axis of a suspension system of the vehicle (Ito Fig. 1, above).
	Regarding Claim 13, Ito teaches that the pivot axis of the axle is in common with a pivot axis of a suspension system of the vehicle (Ito Fig. 1, above).
Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ito (US 20210078397 A1). Regarding Claim 14, Ito teaches all five elements of the claim, hereinafter (14a), (14b), (14c), (14d), and (14e) respectively. Ito teaches
(14a), a method for a vehicle, comprising the steps of: providing a frame. See rejection for (8a), above.
(14b), providing an axle coupled to the frame. See rejection for (8b), above.
(14c), providing a support apparatus coupled to the frame. See rejection for (8c), above.
(14d), supporting a load coupled to the axle utilizing the support apparatus. See rejection for (8d), above.
(14e), that the support apparatus permits the load to translate along at least one axis (Ito Fig. 1, above).
Regarding Claim 15, Ito teaches that the support apparatus is pivotable about at least one axis (Ito Fig. 1, above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 7992662 B2) (hereinafter “King”) in view of Okuyama et al (US 20070023221 A1) (hereinafter “Okuyama”). Regarding Claim 4, King teaches a support apparatus configured to configured to permit the load to translate along an x-axis, a y-axis, and a z-axis but does not teach a center pivot. Okuyama teaches that the support apparatus includes a positioning member coupled to the frame at a center pivot to permit the load to translate along at least one of the x-axis and the z-axis (Okuyama Figs. 4 and 5, below; Okuyama Paragraph 0009: “…the support bracket is disposed substantially at a center in a vehicle width direction between a pair of right and left main frames forming part of the vehicle body frame and extending in a vehicle fore-and-aft direction. The power unit support structure according to the first aspect of the present invention is further characterized in that the right and left main frames are connected with a cross member, the support bracket is mounted to the cross member via a vibration damping material.”).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Okuyama

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Okuyama
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the support apparatus of King to provide a center pivot as taught by Okuyama. As such, “The support brackets, being disposed between the pair of right and left main frames and at locations near the center of gravity of the power unit, helps make the distance small between the center of gravity and each of the support brackets when, for example, the power unit rotationally vibrates about the center of gravity. This allows the support brackets to support the power unit at a location with a small displacement.” as recognized by Okuyama (Paragraph 0014).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303) 297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618